NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5261-17T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

BOMANI P. KUBWEZA,
a/k/a JOHNNIE PRESTON,
TRAVIS LOVETTE, and
JO-JO MALIK,

     Defendant-Appellant.
_________________________

                   Argued October 13, 2020 – Decided November 5, 2020

                   Before Judges Sabatino, Currier, and Gooden Brown.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 86-11-3944.

                   James K. Smith, Jr., Assistant Deputy Public Defender,
                   argued the cause for appellant (Joseph E. Krakora,
                   Public Defender, attorney; James K. Smith, Jr., of
                   counsel and on the briefs).

                   Frank J. Ducoat, Special Deputy Attorney
                   General/Acting Assistant Prosecutor, argued the cause
                   for respondent (Theodore N. Stephens II, Acting Essex
            County Prosecutor, attorney; Frank J. Ducoat, of
            counsel and on the brief).

PER CURIAM

      This is another appeal that contends a long-term adult prison sentence

imposed on a juvenile offender violates the Eighth Amendment of the United

States Constitution.    As such, the appeal implicates a series of Eighth

Amendment precedents on this subject issued in recent years by the United

States Supreme Court, including Miller v. Alabama, 567 U.S. 460 (2012), as

well as the New Jersey Supreme Court's opinion in State v. Zuber, 227 N.J. 422

(2017), applying those constitutional principles.

      Defendant committed felony murder as a seventeen-year-old juvenile in

1985 and then murdered a second victim as an adult in 1986. The respective

sentencing judges in the two cases imposed consecutive prison terms that

resulted in an aggregate parole ineligibility period of sixty years.

      Defendant, who has already completed one of the thirty-year parole bars,

filed a motion to correct an allegedly illegal sentence. He sought to make the

consecutive prison terms concurrent. He argued his lengthy combined sentence

is the functional equivalent of life without parole and thus violates the Eighth

Amendment under Miller and Zuber.



                                                                        A-5261-17T4
                                        2
      Although the motion judge expressed misgivings about the severity of the

aggregate sixty-year period, he concluded the law requires the two sentences to

remain consecutive. Defendant now appeals that decision.

      For the reasons that follow, we remand for further resentencing because

the motion judge incorrectly presumed he had no legal or constitutional

authority to modify defendant's aggregate sentence in a manner that would

reduce the sixty-year combined parole bar. On remand, the court should follow

the Supreme Court's constitutional mandate in Zuber to apply a "heightened

level of care," 227 N.J. at 449-50, when imposing lengthy consecutive sentences

on juvenile offenders who have committed multiple offenses.

                                       I.

      In January 1985, defendant Bomani Kubweza (known at the time as

Johnnie Preston), who was then age seventeen, robbed and killed Carl

Davis. The following year in April 1986, defendant, who was by that point an

eighteen-year-old adult, took part in a robbery and felony murder of a different

victim, Luis Martinez.




                                                                        A-5261-17T4
                                       3
      The police learned about defendant’s commission as a juvenile of the

earlier killing of Davis in the course of investigating the Martinez homicid e.

The court waived defendant to be prosecuted in the adult court for the Davis

homicide. The two cases were tried before different juries, with the Martinez

(adult offense) case going first.

      The first jury convicted defendant of all charges in the Martinez case. In

February 1987, Judge Joseph A. Falcone imposed on defendant for the felony

murder a thirty-year mandatory minimum sentence with a mandatory thirty-year

parole disqualifier pursuant to N.J.S.A. 2C:11-3(b), plus a concurrent sentence

on weapons charges. The other counts merged. The convictions and sentences

for these adult offenses were upheld on direct appeal and the Supreme Court

denied certification. State v. Preston, No. A-3687-86 (App. Div. Feb. 24, 1989),

certif. denied, 117 N.J. 142 (1989). Three ensuing petitions for postconviction

relief were unsuccessful.

      The second jury found defendant guilty of the murder of Davis and other

charges stemming from the 1985 offenses he had committed as a juvenile. In

May 1987, Judge John J. Dios sentenced him to a life term for the murder, with

a mandatory thirty-year parole disqualifier. Judge Dios made that thirty-year

sentence consecutive to the thirty-year sentence that defendant had received for


                                                                        A-5261-17T4
                                       4
the adult 1986 offenses. All other counts merged. These convictions and

sentences in the Davis matter were similarly upheld on direct appeal, and the

Supreme Court denied certification. State v. Preston, No. A-5225-86 (App. Div.

Dec. 22, 1988), certif. denied, 114 N.J. 515 (1989).

      While in prison for the past three decades, defendant has had a mixed

disciplinary record, most notably several assault and drug infractions. Most

recently, he had infractions in 2014 for security threat group involvement and

assault, and in 2017 an infraction for fighting. Defendant has been housed in a

higher-security management control unit. On the other hand, defendant has

completed several courses and programs in prison and earned his GED. He has

a son in Florida who is willing to provide him with a home if he were released,

as well as other supportive relatives.

      Following Miller v. Alabama and other opinions recognizing that the

Eighth Amendment can prohibit very lengthy prison terms imposed on juvenile

offenders that are the practical equivalent of life without parole ("LWOP"),

defendant moved in December 2016 to reduce his sixty-year aggregate term,

arguing it is unconstitutional.




                                                                       A-5261-17T4
                                         5
       Before his motion was heard, the New Jersey Supreme Court in 2017

issued its opinion in Zuber, applying the “Miller youth factors” to a defendant

who had a fifty-five-year parole disqualifier. 227 N.J. at 445-48. A key facet

of Zuber instructs our courts to apply “a heightened level of care” when

imposing consecutive sentences on juvenile offenders who have been waived to

adult court. Id. at 450. In particular, Zuber instructs that courts must bear in

mind the Miller youth factors and the "real-time consequences" when applying

upon such juveniles the customary analysis under State v. Yarbough, 100 N.J.
627, 643-44 (1985), which normally guides whether prison terms for separate

offenses should be consecutive or concurrent. Zuber, 227 N.J. at 447, 450.

       Defendant argued to the trial court that his sixty-year aggregate sentence

violates Miller and Zuber. He requested the court to make his sentence for the

1985 juvenile crimes concurrent with the sentence on the 1986 adult crimes,

which he has already completed.       The State opposed any decrease in the

aggregate sixty-year custodial term, arguing the combined sentence was

appropriate given the two separate incidents. In the alternative, if changed at

all, the State advocated for an aggregate sentence with a forty-five-year parole

bar.




                                                                         A-5261-17T4
                                        6
       The motion judge1 recognized defendant’s rehabilitative efforts in prison,

which justified some modification of his sentence. The judge reduced the life

term for the 1985 murder to a thirty-year sentence with a thirty-year parole

disqualifier. The judge expressed a desire to drop the sentence even further by

downgrading the 1985 conviction and imposing a consecutive twenty-year

sentence with a ten-year parole disqualifier, but he believed he was constrained

by state law from doing so. The judge also observed that he was prevented by

Yarbough’s principle of “no free crimes” from making the sentences for the two

murders concurrent.

       As a result of these developments, defendant presently has an aggregate

parole ineligibility period of sixty years for the two homicides. That means he

will not be eligible for parole until he is nearly the age of eighty.

       Defendant now presents the following arguments in his brief:

             POINT ONE

             THE 60-YEAR PAROLE DISQUALIFER IMPOSED
             UPON DEFENDANT AT HIS RESENTENCING,
             WHICH WILL KEEP HIM INCARCERATED UNTIL
             JUST BEFORE HIS 80TH BIRTHDAY, VIOLATES
             OUR SUPREME COURT'S RULING IN STATE v.
             ZUBER THAT JUVENILE OFFENDERS WHO ARE
             SERVING "THE PRACTICAL EQUIVALENT OF
             LIFE WITHOUT PAROLE" MUST BE GIVEN A

1
    Both of the original sentencing judges are now deceased.
                                                                         A-5261-17T4
                                         7
            MEANINGFUL OPPORTUNITY FOR RELEASE
            WITHIN THEIR LIFETIME. THE ERROR WAS
            COMPOUNDED BECAUSE THE JUDGE, WHO
            REPEATEDLY STATED THAT HE WANTED TO
            IMPOSE A LESSER TERM, MISUNDERSTOOD HIS
            SENTENCING OPTIONS AND INCORRECTLY
            BELIEVED THAT HE WAS REQUIRED TO IMPOSE
            [A] CONSECUTIVE SENTENCE.

            A. The Governing Law

            B. The Judge erred in holding that he was required to
            impose consecutive sentences for the two murders.

            C. The Judge erred in imposing a sentence which was
            the practical equivalent of life without parole.

            D. The Judge ignored alternate sentences which could
            have satisfied his stated goal of imposing additional
            punishment for this offense while still giving defendant
            a meaningful opportunity for future release.

      The State opposes these arguments, arguing that the motion judge abided

by constitutional principles in maintaining the aggregate sixty-year parole

ineligibility period for the two separate murders. The State contends the judge

did not abuse his discretion at the resentencing, and that defendant's completion

of the second consecutive parole bar remains justified. The State has not cross-

appealed, however, the motion judge's modification of that sentence from a life

term to a mandatory thirty-year sentence.




                                                                         A-5261-17T4
                                       8
                                         II.

      At the time defendant was originally sentenced for the 1985 and 1986

murders, the lengthy combined period of parole ineligibility imposed on him in

those two cases was both constitutional and consistent with New Jersey law.

Our successive appellate opinions repeatedly upheld the sentences' validity, both

on direct appeal and in upholding the denial of postconviction relief.

      Miller and Zuber

      The analytic framework thereafter changed after the United States

Supreme Court issued a series of opinions, including Miller, which recognized

it can be cruel and unusual punishment to impose an LWOP sentence upon a

juvenile offender without affording him a prospect for demonstrating his abil ity

to rehabilitate himself.

      More specifically, the Supreme Court in Miller prescribed that sentencing

courts must bear in mind several constitutional considerations when considering

whether to impose an LWOP sentence upon a juvenile offender who has been

tried and convicted as an adult. Those considerations, which have come to be

known as the “Miller factors,” encompass five subjects. Specifically, mandatory

life without parole for a juvenile, or its functional equivalent, unconstitutionally:

             [1] precludes consideration of [a defendant’s]
             chronological age and its hallmark features — among

                                                                             A-5261-17T4
                                         9
            them, immaturity, impetuosity, and failure to
            appreciate risks and consequences.
            [2] It prevents taking into account the family and home
            environment that surrounds him — and from which he
            cannot usually extricate himself — no matter how
            brutal or dysfunctional.

            [3] It neglects the circumstances of the homicide
            offense, including the extent of his participation in the
            conduct and the way familial and peer pressures may
            have affected him.

            [4] Indeed, it ignores that he might have been charged
            and convicted of a lesser offense if not for
            incompetencies associated with youth — for example,
            his inability to deal with police officers or prosecutors
            (including on a plea agreement) or his incapacity to
            assist his own attorneys.

            [5] And finally, this mandatory punishment disregards
            the possibility of rehabilitation even when the
            circumstances most suggest it.

            [Zuber, 227 N.J. at 445 (quoting Miller, 567 U.S. at
            477-78).]

These constitutional factors apply retroactively to juvenile offenders such

as Kubweza who received lengthy adult sentences before the United States

Supreme Court issued its Miller opinion in 2012. Montgomery v. Louisiana,

577 U.S. ––––, 136 S. Ct. 718, 732 (2016); Zuber, 227 N.J. at 446.

      Thereafter, our Supreme Court in Zuber incorporated the Miller

constitutional analysis into New Jersey sentencing principles. The Court in


                                                                        A-5261-17T4
                                      10
Zuber held that when a juvenile tried as an adult is subject to a lengthy aggregate

term for one or multiple offenses that results in "the practical equivalent of life

without parole," the sentencing court must also consider the five factors set forth

in Miller. Zuber, 227 N.J. at 429, 445-47.

      Zuber did not define a de facto life term with any specific number of years.

However, it instructed sentencing courts to consider the "real-time consequences

of the aggregate sentence." Id. at 447. The Court held that the aggregate terms

in the Zuber case -- 110 years with a fifty-five-year parole bar and seventy-five

years with a sixty-eight-year parole bar -- were the functional equivalent of life

terms. Id. at 449. Like defendant Kubweza in this case, those aggregate terms

included consecutive punishments for multiple crimes committed at different

times. Id. at 431-33. 2

      The Court in Zuber recognized that consecutive terms "often drive[] the



2
  We recognize that, unlike the crimes at issue in Zuber, defendant in this case
did not commit all of his crimes as a juvenile. We do not believe that this fact
takes his sentence outside the reach of Zuber, however, because the sentence
imposed on the murder committed as a juvenile (i.e., a consecutive term of life
with a thirty-year minimum) is the sentence that rendered his aggregate term a
de facto life sentence. As the motion judge recognized, had his sentences been
reversed (i.e., had Kubweza been sentenced first on the juvenile crime to thirty
years without parole and then sentenced on the adult crime to a consecutive term
of life with a thirty-year parole bar), it is unclear whether Zuber would afford
him any relief.
                                                                           A-5261-17T4
                                       11
real-time outcome at sentencing." Id. at 449. Accordingly, the Court instructed

sentencing courts to consider the traditional Yarbough guidelines under "a

heightened level of care" when deciding to impose consecutive terms upon a

juvenile offender for crimes committed during one incident and for multiple

crimes committed at different times. Id. at 449-50. The Court in Zuber did not

discuss in detail what it meant by a "heightened level of care." It couched that

directive in terms of the "concerns that Graham[3] and Miller highlight" in the

opinion of the United States Supreme Court and the "overriding importance" of

Miller. Id. at 450.

       Ordinary Consecutive/Concurrent Analysis Under Yarbough

       In ordinary contexts not affected by these constitutional principles

involving juvenile offenders, New Jersey sentencing judges generally apply the

guidelines of State v. Yarbough when deciding whether to make sentences

consecutive or concurrent.

       The Yarbough guidelines provide:

             (1) there can be no free crimes in a system for which
             the punishment shall fit the crime;

             (2) the reasons for imposing either a consecutive or
             concurrent sentence should be separately stated in the
             sentencing decision;

3
    Graham v. Florida, 560 U.S. 48 (2010).
                                                                        A-5261-17T4
                                      12
(3) some reasons to be considered by the sentencing
court should include facts relating to the crimes,
including whether or not:

      (a) the crimes and their objectives were
      predominantly independent of each other;
      (b) the crimes involved separate acts of
      violence or threats of violence;

      (c) the crimes were committed at different
      times or separate places, rather than being
      committed so closely in time and place as
      to indicate a single period of aberrant
      behavior;

      (d) any of the crimes involved multiple
      victims;

      (e) the convictions for which the sentences
      are to be imposed are numerous;

(4) there should       be    no   double   counting   of
aggravating factors;

(5) successive terms for the same offense should not
ordinarily be equal to the punishment for the first
offense; and

(6) there should be an overall outer limit on the
cumulation of consecutive sentences for multiple
offenses not to exceed the sum of the longest terms
(including an extended term, if eligible) that could be
imposed for the two most serious offenses.

[Yarbough, 100 N.J. at 643-44.]



                                                           A-5261-17T4
                            13
Guideline number six has been superseded by a 1993 amendment to N.J.S.A.

2C:44-5(a), which provides that there "shall be no overall outer limit on the

cumulation of consecutive sentences for multiple offenses."

      Like the United States Supreme Court in Miller, our Supreme Court in

Zuber did not entirely preclude the possibility of an LWOP sentence for a

juvenile. Instead, it instructed that few juveniles should receive de facto life

terms because "it is only the 'rare juvenile offender whose crime reflects

irreparable corruption.'" Id. at 451 (quoting Miller, 567 U.S. at 479-80).

      The Court in Zuber invited the Legislature to consider enacting legislation

to provide for review of a sentence after a certain number of years to address the

potential constitutional infirmity that may arise when facts emerging after the

juvenile's original sentencing hearing establish reform and rehabilitation before

expiration of the parole bar. Id. at 451-52. While the Legislature has considered

the matter, it has not to date enacted any such new law.

      The Resentencing in This Case

      At the resentencing hearing in this case, defense counsel addressed the

Miller factors by first arguing that the crime was not the type that reflected

irreparable corruption. Prior to the 1985 robbery and stabbing, defendant and

three youths—co-defendants Derrick Notis, Quincy Spruell, and Shawn


                                                                          A-5261-17T4
                                       14
Cummings--were at a party where defendant consumed alcohol and "may have

been drunk." After the party, "[t]hey came upon the victim and Spruell began

to fight with the victim while the other [youths] went through the man's

pockets." At some point, Cummings gave defendant a knife, and defendant

"stabbed the victim one time," causing his death. Counsel argued that nothing

about those facts suggested that the crime was planned.

      Defense counsel further emphasized that police had no suspects for "quite

a while" and made arrests only because defendant brought up the crime and

confessed to it after he had confessed to the April 1986 robbery and murder.

Had it not been for his voluntary confession, "this [1985] crime may never have

been solved."

      With respect to defendant's family life, his counsel noted that before he

was born, his maternal grandfather had shot and killed his father. "[A]t no point

in his childhood did [defendant] ever have a father figure." His mother, now

deceased, had five children by four different men, none of whom had lived with

the family. His mother's brothers were alcoholics and drug addicts, and he grew




                                                                         A-5261-17T4
                                      15
up without adult supervision. At age fifteen, he fathered a son and a year later

he fathered a daughter. 4

      Counsel emphasized to the motion judge that even though defendant had

entered prison with no hope of release until he was close to eighty years of age,

he nonetheless had taken steps to rehabilitate himself. Defendant has completed

a number of classes, including anger management classes, and earned a GED.

Then, after the Miller decision was issued, defendant "took, basically,

everything that he could possibly take in terms of institutional programs."

      On the other hand, defendant's prison record has not been consistently

exemplary. In 1990 and 1998, he incurred infractions for assault against prison

staff, one of which resulted in a twenty-month sentence with a nine-month parole

bar. However, counsel asserted that defendant had only pushed the staff member

and had not seriously injured him. Defendant had also "spent a whole lot of

time in the management control unit" [MCU], or high security unit, and, in 2015,

had been cited for possession of alcohol, which defendant had disputed.

      Despite spending thirty-one years in prison, the record suggests defendant

has managed to maintain family connections, and many of his family members


4
 In his brief, defendant represents that at age eighteen he fathered a third child
who was struck and killed by a car at age two.


                                                                          A-5261-17T4
                                       16
"were very supportive." His son lives in Florida and had offered his home to

defendant. His son believed that he could secure employment for defendant

upon release. Defendant's step-brother had also provided information on an

employer who had agreed to speak with defendant.

      Defendant's thirty-four-year-old daughter spoke on his behalf and

requested his release. She said that defendant was not the same person he was

when he was age seventeen, and she urged the court to impose a sentence that

would allow him to have a life with her and her three children. She underscored

that defendant's co-defendants were no longer in prison and were able to spend

time with their families while defendant was still incarcerated. The daughter

also expressed concern for defendant's health, as he was fifty years old and had

suffered a stroke, which had left him with a limp.

      Defendant's sister also spoke at the resentencing hearing. She said that

until defendant went to prison when she was eight years old, he had been the

only father figure she had known. Her other siblings had relocated to Florida,

and she remained in New Jersey because she wanted to be close to defendant, in

the event he had the chance at release.

      Defendant spoke on his own behalf, apologizing to the 1985 victim's

family. He claimed he had been influenced by older boys who did not have his


                                                                        A-5261-17T4
                                      17
best interests in mind. He said he had no positive male role model when he was

a child and that his family was dysfunctional, as his attorney had explained. He

thanked the mother of his son for raising that child without a father to help, and

he asked the court for the opportunity to help raise his grandchildren.            If

released, defendant planned to further his education, obtain employment, and

work with juveniles to help prevent them from making the same mistakes he had

made.

        Given these circumstances, defense counsel urged the motion judge to

reduce defendant's life sentence to a term of thirty-five to forty-five years, and

to run it concurrently with the thirty-year sentence for the April 1986 crimes.

Such a modification allegedly would "allow the Parole Board to maintain control

over him, at least for the foreseeable future," while giving him the ability to have

some meaningful time outside of prison.

        In response, the State argued that the Miller factors did not weigh in favor

of a change in sentence. The State emphasized that defendant was only four

months away from turning eighteen when he committed this robbery and

murder, and he committed the second murder and robbery at age eighteen. The

State disputed that defendant was influenced by older males, underscoring that

his co-defendants were eighteen or nineteen years old, and thus were not


                                                                            A-5261-17T4
                                        18
significantly older, and that nothing in the record suggested they had overborn

his will. The State argued that defendant was a willing participant in the crimes,

which, according to the jury's verdict, included purposeful and premeditated

murder. With respect to defendant's home life, the State stressed that many

young males grow up in dysfunctional homes but do not commit crimes, let

alone murder.

      On the whole, the State asserted that defendant was not fit to return to

society. For most of his prison term, defendant was housed in the MCU because

he had an "extensive history of violent behavior." The State listed the numerous

infractions that defendant had incurred. They include, among other things, two

separate assaults in 1988 and 1989, possession of a weapon in 1994, multiple

instances of possession of drug paraphernalia through 2014, theft, participation

in a security threat group in 2010, and, most recently, fighting in July 2017.

According to the State, these infractions showed that defendant is violent,

dangerous, and not prepared to rejoin society.

      With respect to the Yarbough guidelines, the State argued that they

weighed in favor of a consecutive term because defendant committed two

murders on separate days. The State urged the court to make no change to the

life sentence. However, the State suggested, in the alternative, that the court


                                                                          A-5261-17T4
                                       19
impose a term of life imprisonment with a forty-five-year parole bar, to be

served concurrently with the thirty-year sentence he received for the April 1986

crimes. That modification would allow him the possibility of parole after

approximately twelve more years of imprisonment.

      Defense counsel responded that the State's proposed alternative sentence

of life with a forty-five-year parole bar would be an illegal sentence because it

would increase the original parole bar on the 1985 murder by fifteen years. The

court seemed to agree that it could not lawfully increase the parole bar, although

there was little discussion of this issue.

      The Motion Judge's Decision

      After reflecting upon these arguments, the motion judge made several

pertinent findings.    The court found that while defendant came from a

dysfunctional family and had a troubling childhood, there was no basis to find

that his childhood was any worse than others within his community. It rejected

the notion that he was influenced by older men since his co-defendants were

only one-to-two years older than him.

      The court said that it "struggled with" whether defendant had shown

sufficient rehabilitation because he had incurred numerous infractions and had

spent lengthy periods of time in the MCU. However, upon entering prison, at a


                                                                          A-5261-17T4
                                        20
time when he had nearly no hope of release, he took "numerous classes" to better

himself and earned a GED. The court listed more than twenty certificates earned

and programs completed by defendant in prison through 2017.

      The court described completion of these courses as "significant

accomplishments" and noted that at the resentencing hearing, defendant's family

members had "spoke[n] passionately on his behalf." Also, defendant apologized

to the victim's family and said that he had been influenced by others and

expressed a desire to work with youth if released.

      Despite defendant's positive steps, the court declined to find that

defendant had been "fully rehabilitated." The court compared him to Ricky

Zuber and said the only negative behavior Zuber had exhibited during his

lengthy prison term was a minor theft incident. Defendant, by comparison, had

a long list of infractions.

      The court did not make findings on the aggravating and mitigating

sentencing factors, but apparently accepted those factors found by the original

sentencing courts.

      With respect to the Yarbough guidelines, the trial court found they

weighed in favor of consecutive terms because the crimes occurred at different

times, involved separate victims, and had objectives that were independent of


                                                                        A-5261-17T4
                                      21
each other. For this reason, the court said it had "significant trouble" with

defense counsel's request to impose a concurrent, rather than a consecutive,

term. In the court's view, doing so would effectively impose no punishment for

the January 1985 murder.

      Even so, the court expressed the view that an aggregate sixty-year parole

bar was not a just sentence in this case. The court mused in this regard, "If I

could sentence the Defendant one degree lower to an aggravated manslaughter,

as indicated in" N.J.S.A. 2C:44-1(f)(2), "I would sentence the [d]efendant to

[twenty] years with ten years of parole ineligibility" to run consecutively to the

sentence for the April 1986 crimes. This would make defendant eligible for

parole after forty years of imprisonment when he would be age fifty-eight.

However, the court said it did not have the authority to impose that type of

modified sentence. Instead, the court reduced defendant's life sentence to thirty

years' imprisonment without the possibility of parole, and ordered that sentence

to run consecutively to the sentence for the April 1986 murder.             Thus,

defendant's aggregate sixty-year parole bar did not change.

                                       III.

      On appeal, defendant contends that the resentencing court erroneously

concluded it was required by law to impose consecutive terms. He argues that


                                                                          A-5261-17T4
                                       22
although the court could not increase the parole bar on his conviction for the

January 1985 murder -- because doing so would render the sentence "illegal" --

the court could have imposed a concurrent term that would require him to serve

some additional time while significantly reducing his aggregate term.              He

emphasizes that the trial court wanted to impose a consecutive term of twenty

years' imprisonment with a ten-year parole bar, but felt it was not authorized to

do so by any statute.

      Analysis

      Having considered these arguments and the State's responding points, we

conclude this matter should be remanded for resentencing. We do so because,

despite its detailed discussion of the record, the trial court did not apply the

Yarbough guidelines with a "heightened level of care," as required by Zuber.

      First, the trial court correctly found – as the State concedes – that the sixty-

year aggregate period of parole ineligibility amounts to the functional equivalent

of life without parole, i.e., an LWOP sentence. The aggregate term is five years

longer than the fifty-five-year parole ineligibility period the Supreme Court

deemed to be an LWOP sentence in Zuber. Accordingly, the Eighth Amendment

limitations set forth in Miller and Zuber apply here. Such a sixty-year period




                                                                              A-5261-17T4
                                        23
without parole is not constitutional, unless the record shows defendant has no

prospect for rehabilitation.

      On the subject of rehabilitation, the trial court reasonably found that

defendant's prison record over the past three decades is mixed. As noted,

defendant has obtained a GED and completed over twenty programs. On the

other hand, he has committed multiple disciplinary infractions, some of t hem

quite serious, up through as recently as 2017. Assessing this prison record on

the whole, however, the judge found that defendant was not categorically unable

to be rehabilitated.

      The motion judge expressly found that defendant's sixty-year mandated

period without parole eligibility was "not just." However, the judge felt that he

was compelled under state law principles, especially Yarbough, to maintain the

consecutive structure of the two sentences, under the "no free crimes" principle.

      With all due respect to the motion judge's candor and conscientiousness,

it appears the judge did not fully appreciate his constitutional authority to reduce

defendant's sentence in a manner that comports with the Eighth Amendment,

regardless of customary non-constitutional principles under Yarbough. The

Supreme Court in Zuber instructed that the Yarbough factors should not be

applied in a conventional way to juvenile offenders. Rather, a "heightened level


                                                                            A-5261-17T4
                                        24
of care" is required. Such "heightened level of care" was not applied here. In

other words, the judge's hands were not tied as much as he thought, because

ultimately the sentence imposed must be a constitutional one.

      We disagree with the State that our scope of review is confined to whether

the motion judge abused his discretion, and thus we must defer to the judge's

decision.   Such deference is not required where, as here, a conventional

application of sentencing principles leads to an unconstitutional outcome.

      More specifically, we conclude the judge has the prerogative in this case

to impose concurrent, rather than consecutive, sentences in order to comply with

the Eighth Amendment under the principles of Miller and Zuber, even though

consecutive sentences otherwise could be called for under Yarbough. The

matter must be remanded for such a second look.

      This leads us to consider the question of parole ineligibility under the

murder statute, N.J.S.A. 2C:11-3, that existed at the time of defendant's 1985

murder. It is clear that a court could not increase the parole bar under that statute

beyond thirty years. State v. Scales, 231 N.J. Super. 336, 339-40 (App. Div.),

certif. denied, 117 N.J. 123 (1989), is directly on point and so holds. Accord

State v. Carroll, 242 N.J. Super. 549, 566 (App. Div. 1990), certif. denied, 127
N.J. 326 (1991).


                                                                             A-5261-17T4
                                        25
      Even so, this statutory limitation in former N.J.S.A. 2C:11-3 can

potentially yield to a higher mandate of the Constitution. In particular, the trial

court has the ability to fashion a new sentence for the 1985 murder -- including

a higher parole ineligibility period than thirty years -- in order to achieve a

constitutional outcome. The resentencing court is not confined in a straitjacket

in fashioning a constitutional remedy. State law must yield to the Constitu tion

in this unusual situation. When the application of a state statute would otherwise

produce an unconstitutional result, "we proceed under 'the assumption that the

legislature intended to act in a constitutional manner.'" State v. Burkert, 231
N.J. 257, 277 (2017) (quoting State v. Johnson, 166 N.J. 523, 540-41 (2001)).

      On multiple occasions, the United States Supreme Court has authorized

deviations from the rigidities of state sentencing statutes, when doin g so is

constitutionally necessary under the Eighth Amendment to provide relief from

lengthy prison terms that have been imposed on certain juveniles. See, e.g.,

Montgomery, 577 U.S. ––––, 136 S. Ct. at 736 (holding as unconstitutional a

mandatory LWOP statute when applied to certain juvenile offenders); Miller,
567 U.S. at 465, 479 (same); Graham, 560 U.S. at 69-70, 75 (same). Above all,

the sentence must be "just."




                                                                           A-5261-17T4
                                       26
      We discern no impediment under the Double Jeopardy Clause to raising

the parole ineligibility period on a hypothetical concurrent murder sentence

imposed on defendant, so long as the aggregate sixty-year period is not

exceeded. Where a defendant successfully challenges his sentence or conviction

on appeal, a court may restructure the sentence on remand without offending

Double Jeopardy protections, so long as the aggregate sentence does not exceed

the original aggregate. See, e.g., State v. Rodriguez, 97 N.J. 263, 277 (1984)

(finding that defendant's Double Jeopardy protections were not violated where

he successfully raised a merger issue on appeal and on remand the court imposed

the same aggregate term by increasing the sentence for one offense); State v.

Kosch, 458 N.J. Super. 344, 352 (App. Div.) (finding that defendant's right

against Double Jeopardy was not violated where, after defendant successfully

appealed three of his nine convictions, the court imposed the same aggregate

term by changing one sentence to an extended term), certif. denied, 240 N.J. 20

(2019).

      By analogous examples, our case law is clear that a court may increase a

sentence on a specific crime by changing an ordinary term to an extended term,

by increasing a parole bar, and by changing a concurrent term to a consecutive

term, so long as the aggregate term imposed does not exceed the original


                                                                       A-5261-17T4
                                     27
aggregate term. See State v. Young, 379 N.J. Super. 498, 502 (App. Div. 2005)

(finding no Double Jeopardy infirmity where the defendant--originally

convicted of burglary and third-degree aggravated assault--successfully

challenged his burglary conviction on appeal and was resentenced to the same

aggregate term based on imposition of a discretionary persistent offender

sentence with an increased parole bar for the assault conviction).

      Specifically, we find that the trial court could have imposed the aggregate

sentence it apparently wished to impose as a constitutional remedy to avoid an

Eighth Amendment violation, by imposing a concurrent term of fifty years with

a forty-year parole bar for the January 1985 murder. Such a sentence would not

have violated the Double Jeopardy Clause because the aggregate term of fifty

years would be less than the original aggregate term of life with a sixty-year

parole bar. The sentence would also address the court's concern that defendant

not be given a "free crime" because it would require defendant to serve

additional time for the January 1985 murder, beyond the thirty-year term

required for the April 1986 murder. Additionally, it would comply with Zuber's

requirement that the court apply Yarbough with a "heightened" level of care,

because it would impose an aggregate term that would not amount to a de facto

life term. Similarly, the sentence would withstand scrutiny under Zuber because


                                                                         A-5261-17T4
                                      28
defendant would be subjected to a forty-year parole bar, which would make him

eligible for parole before age sixty.

      The thirty-year cap on parole ineligibility in the former murder statute was

created for the benefit of defendants. Here, this defendant is willing to waive

the benefit in order to achieve a constitutional result that is to his overall

advantage. We find no reason to disallow such an option.

      That said, it is not our role to decide in advance exactly what sentence

defendant should receive. The matter instead is remanded to provide the trial

court with the opportunity to do so. At such a resentencing, the record should

be updated to take into account any interim events – positive or negative – that

may have transpired in the meantime. State v. Randolph, 210 N.J. 330, 349-51

(2012). The court also should conduct a fresh re-examination of the pertinent

aggravating and mitigating factors and not be bound by the factors as analyzed

at the original sentencings in 1987. Zuber, 227 N.J. at 453.5


5
  Although it is not part of this case, we note that a statute signed into law on
October 19, 2020, A-4373/S-2592, implements the Sentencing Commission's
recommendation and adds a criminal defendant's youth to the list of permissible
mitigating factors a court may consider when sentencing. Under the new law, a
sentencing court could now broadly consider as a mitigating factor whether a
defendant was under the age of twenty-six when an offense was committed. We
do not resolve here whether this new statute has any retroactive impact on this
case, in which the two final judgments of conviction were issued over thirty
years ago.
                                                                          A-5261-17T4
                                        29
      All other points raised by defendant lack sufficient merit to warrant

discussion. R. 2:11-3(e)(2).

      Reversed for resentencing in accordance with this opinion. We do not

retain jurisdiction.




                                                                    A-5261-17T4
                                   30